DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on February 17, 2021.
Claims 2-25 are pending.
Claims 2-7 and 14-19 have been amended.
Claim 1 has been canceled.
Claims 2-25 have been added.
Claims 2-25 are allowed and will be renumbered as 1-24 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 7, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Sumon Dasgupta (Reg. No. 63,023) on November 18, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend paragraph [0001] of the specification as follows:

[0001] The present application claims the benefit of priority to U.S. Non-Provisional Patent Application No. 16/456,953 (now U.S. Patent No. 10,860,301) filed on June 28, 2019.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 02/17/2021), please amend Claims 2-7 and 14-19 as follows:

1. (Canceled)

2. (Currently Amended) A computing system comprising:
a network controller; and
a processor coupled to the network controller, the processor including logic coupled to one or more substrates, wherein the logic is to:
determine that a control loop is to be executed for an unspecified number of iterations[[,]];
execute the control loop for a first speculative iteration that is to involve a speculative load operation[[,]];
; and
return a value of zero if the speculative load operation is unsuccessful.

3. (Currently Amended) The computing system of claim 2, wherein the speculative load operation is to include a load from a virtual memory address.

4. (Currently Amended) The computing system of claim 2, wherein the speculative load operation is to circumvent protection violations enforcement by hardware.

5. (Currently Amended) The computing system of claim 2, wherein the logic coupled to the one or more substrates is to wait to store values and addresses of a store operation of the control loop during the execution of the first speculative iteration of the control loop.

6. (Currently Amended) The computing system of claim 5, wherein the logic coupled to the one or more substrates is to determine whether to send the values and the addresses of the store operation to memory based on a calculation of a loop control associated with the control loop.

7. (Currently Amended) The computing system of claim 2, wherein the logic coupled to the one or more substrates is to execute the control loop for a fixed number of speculative iterations in parallel.


one or more substrates; and
logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware, the logic coupled to the one or more substrates to:
determine that a control loop is to be executed for an unspecified number of iterations;
execute the control loop for a first speculative iteration that is to involve a speculative load operation;
return a value of a target memory address if the speculative load operation is successful; and
return a value of zero if the speculative load operation is unsuccessful.

9. (Previously Presented) The semiconductor apparatus of claim 8, wherein the speculative load operation is to include a load from a virtual memory address.

10. (Previously Presented) The semiconductor apparatus of claim 8, wherein the speculative load operation is to circumvent protection violations enforcement by hardware.

11. (Previously Presented) The semiconductor apparatus of claim 8, wherein the logic coupled to the one or more substrates is to wait to store values and addresses of a store operation of the control loop during the execution of the first speculative iteration of the control loop.



13. (Previously Presented) The semiconductor apparatus of claim 8, wherein the logic coupled to the one or more substrates is to execute the control loop for a fixed number of speculative iterations in parallel.

14. (Currently Amended) At least one non-transitory computer-readable storage medium storing a set of executable program instructions, which when executed by a computing system, cause the computing system to:
determine that a control loop is to be executed for an unspecified number of iterations;
execute the control loop for a first speculative iteration that is to involve a speculative load operation;
return a value of a target memory address if the speculative load operation is successful; and
return a value of zero if the speculative load operation is unsuccessful.

15. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 14, wherein the speculative load operation is to include a load from a virtual memory address.

non-transitory computer-readable storage medium of claim 14, wherein the speculative load operation is to circumvent protection violations enforcement by hardware.

17. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 14, wherein the set of executable program instructions, which when executed by the computing system, cause the computing system to wait to store values and addresses of a store operation of the control loop during the execution of the first speculative iteration of the control loop.

18. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 17, wherein the set of executable program instructions, which when executed by the computing system, cause the computing system to determine whether to send the values and the addresses of the store operation to memory based on a calculation of a loop control associated with the control loop.

19. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim 14, wherein the set of executable program instructions, which when executed by the computing system, cause the computing system to execute the control loop for a fixed number of speculative iterations in parallel.

20. (Previously Presented) A method comprising:
determining that a control loop is to be executed for an unspecified number of iterations;

returning a value of a target memory address if the speculative load operation is successful; and
returning a value of zero if the speculative load operation is unsuccessful.

21. (Previously Presented) The method of claim 20, wherein the speculative load operation includes a load from a virtual memory address.

22. (Previously Presented) The method of claim 20, wherein the speculative load operation circumvents protection violations enforcement by hardware.

23. (Previously Presented) The method of claim 20, further including waiting to store values and addresses of a store operation of the control loop during the execution of the first speculative iteration of the control loop.

24. (Previously Presented) The method of claim 23, further including determining whether to send the values and the addresses of the store operation to memory based on a calculation of a loop control associated with the control loop.

25. (Previously Presented) The method of claim 20, further including executing the control loop for a fixed number of speculative iterations in parallel.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “determine that a control loop is to be executed for an unspecified number of iterations; execute the control loop for a first speculative iteration that is to involve a speculative load operation; return a value of a target memory address if the speculative load operation is successful; and return a value of zero if the speculative load operation is unsuccessful” as recited in independent Claims 2, 8, 14, and 20.
The closest cited prior art, US 2005/0013183 (hereinafter “Southwell”), teaches validating speculative load operations. However, Southwell fails to teach “determine that a control loop is to be executed for an unspecified number of iterations; execute the control loop for a first speculative iteration that is to involve a speculative load operation; return a value of a target memory address if the speculative load operation is successful; and return a value of zero if the speculative load operation is unsuccessful” as recited in independent Claims 2, 8, 14, and 20.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2003/0233643 (hereinafter “Thompson”) discloses efficient code generation for modulo scheduled uncounted loops.
US 6,260,190 (hereinafter “Ju”) discloses optimizing compiled programs by unsafely scheduling instructions for execution and by including additional instructions to correct errors that arise during execution of the unsafely scheduled instructions.
US 6,526,572 (hereinafter “Brauch”) discloses software register renaming and load speculation in an optimizer.
US 6,539,541 (hereinafter “Geva”) discloses constructing and unrolling speculatively counted loops.
US 6,615,403 (hereinafter “Muthukumar”) discloses implementing compare speculation in software pipelined loops.
US 6,832,370 (hereinafter “Srinivasan”) discloses using a compiler in a computer system to perform data speculation within modulo scheduled loops.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191